Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	None of the references, either singularly or in combination, discloses or even suggests: 
As per claims 1-13, a mouth guard system for detection impact forces, comprising: at least one sensor for detecting a force and being embedded in the flexible material, the at least one sensor being located within the front portion; and a notification component embedded within the flexible material that generates mechanical energy, the notification component activating in response to the at least one sensor detecting a force above a predetermined force threshold.
As per claims 14-18, a mouth guard system for detection impact forces, comprising: a printed circuit board embedded within the flexible material in the front portion and extending along a substantial portion of the arched-shaped peripheral side; a processor located on the printed circuit board; a linear force sensor and a rotational force sensor located on the printed circuit, the linear force sensor and a rotational force sensor communicating with the processor; and a notification component for generating mechanical energy located on the printed circuit board, and wherein in response to at least one of the linear sensor and the rotational sensor detecting a force above a predetermined force threshold, the processor activating the notification component to produce a feedback to be sensed by the user.
As per claims 19 and 20, a method for indicating a high impact force to a user wearing a mouth guard, comprising: determining whether a force associated with the first impact event exceeds a predetermined threshold; and in response to the force exceeding a predetermined threshold, generating mechanical energy with a notification component to inform the user that the predetermined threshold has been exceeded, the notification component being embedded within the mouth guard and providing at least one of a haptic feedback, a vibratory feedback, or an auditory feedback to the user.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale



/Ronald Laneau/
Primary Examiner, Art Unit 3715